Certified Question of State Law, United States Bankruptcy Court, Southern District of Ohio, Eastern Division, No. 13-57467, Adversary Proceeding No. 13-02448. On review of preliminary memorandum pursuant to S.Ct.Prac.R. 9.05. The court will answer the following questions:
“1. Does O.R.C § 1301.401 apply to all recorded mortgages in Ohio?
2. Does O.R.C. § 1301.401 act to provide constructive notice to the world of a recorded mortgage that was deficiently executed under O.R.C. § 5301.01?”
Petitioner shall file its merit brief within 40 days and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. 16.02 through 16.04 and S.Ct.Prac.R. 9.07.
O’Donnell and Kennedy, JJ., would answer only the first question.